DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s AMENDMENTS TO THE CLAIMS filed on April 25, 2022 is respectfully acknowledged. Claims 1, 4-6, 12, 13, 41, and 44 are pending for examination.

Response to Arguments
3. 	Applicant’s arguments, see REMARKS, filed on April 25, 2022, with respect to the 35 U.SC. 103 rejection have been considered but are not persuasive. 
	Applicant states that the cited portions of Kumar do not disclose that “an amount of current drawn by the driving motor [that is ‘arranged to drive the at least one wheel’] is measured and compared to the rate of rotation of the at least one wheel,” because “the cited portions of Kumar seem to disclose comparing the current drawn by the motor with the malfunctioning wheel speed sensor to a current drawn by other motors used to rotate other wheels with functioning wheel speed sensors”. However, Kumar specifically discloses that “respective relationships between a measured wheel speed and a motor operating parameter, such as a motor current, of the corresponding motor, for each of the wheel sets having functioning wheel sensors, may be determined”, “the relationship may include a transfer function corresponding to wheel speed versus motor current” (Col. 6, lines 4-8). 
Applicant states that the combination of Poncelet, Martin, and Kumar does not amount to the specific detection of a wheel spinning on an operating surface “without movement of the mower body in response to determining that the current drawn by the motor is low relative to the rate of rotation” of the wheel, as recited in amended claim 1. In response, Applicant’s arguments have been considered but are moot because the amendment yields a new ground of rejection that does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant states that amended claim 12 is not a mere duplication of working parts of a device because a specific location that allows for a specific function of the third sonar sensor is recited. In response, However, Sandin et al. discloses that calibrator sensor 320 may be an array of sensors (Col. 27, line 36). The term “array” is defined as “a large and impressive grouping or organization of things” (www.dictionary.com), so a group/array of sensors 320 in Sandin et al. can be interpreted to be larger than three, since three is not really a large number. Further, Sandin et al. discloses techniques of preventing robot escapes include using GPS to determine a robot location, determining a distance from a beacon, and using virtual walls including beacons that emit an emission detectable by the robot 10 (Col. 39, lines 37-55). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include wherein a third sonar sensor is positioned on an elongated side of the mower body proximate to the perimeter cutter to measure a distance from the mower body to a side obtrusion to navigate close to the side obtrusion without bumping the side obtrusion during trimming of the edge of the predefined operating area, since it is understood in the art that an array of sensors can be more than three sensors. One of ordinary skill in the art would have been motivated to make the modification in order to prevent collision with side obtrusions.



Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. HK 16107657.1, filed on June 30, 2016. 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Crouse et al. (US 2014/0330496 A1) in view of Martin (US 4,887,415 A) and Kumar (US 7,679,298 B2).

	Regarding claim 1, Crouse et al. discloses an autonomous lawn mower (i.e. a robotic lawnmower apparatus of FIGS. 1A-1F [0017]) comprising:
	a mower body having at least one motor arranged to drive a cutting blade and to propel the mower body on an operating surface via a wheel arrangement (i.e. at least one motor to drive each drive wheel physically associated with the frame, and, in an exemplary lawnmowing embodiment, at least one motor to drive rotation of at least one cutting blade [0018]), wherein the mower body includes a navigation system arranged to assist a controller to control the operation of the mower body within a predefined operating area (i.e. the device may be one or more geo location modules, such as a GPS module, which may allow for geo locating of the lawnmower apparatus [0020; FIG. 1]);
	wherein the navigation system includes an odometry module arranged to track the movement of the mower body on the operating surface, wherein the odometry module includes one or more encoder sensors arranged to detect a rate of rotation of at least one wheel of the wheel arrangement (i.e. two of the wheels include encoders, as shown, which encoders are comprised of any suitable device for tracking rotation of a drive or non-drive wheel [0017; FIG. 1]), wherein the controller is configured to detect spinning of the at least one wheel along the operating surface without movement of the mower body in response to determining that the current drawn by the driving motor is low relative to the rate of rotation of the at least one wheel (i.e. encoder data, such as when employed in conjunction with accelerometer data, may allow for automated sensing of slippage; embodiments of the present invention may also account for wheel slippage, which, in addition to techniques above, may be assessed by monitoring current draw, such as to each wheel. If one current draw is much lower, that wheel is most likely slipping because there is not as much load on the motor [0025, 0031]).
	Crouse et al. does not disclose wherein the rate of rotation of each wheel of the at least one wheel is applied to a transmission ratio to determine a respective rotation distance of each wheel, wherein the one or more encoder sensors are disposed onto a driving motor arranged to drive the at least one wheel of the wheel arrangement.
	However, Martin discloses wherein the rate of rotation of each wheel of the at least one wheel is applied to a transmission ratio to determine a respective rotation distance of each wheel, wherein the one or more encoder sensors are disposed onto a driving motor arranged to drive the at least one wheel of the wheel arrangement (i.e. drive wheels 14 and 16 are mounted for rotation with axles connected by clutches 22 and 24 to gear reduction units 26 and 28 having a fifty to one gear reduction ratio— Col. 5, lines 45-62).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Crouse et al. to include the features of Martin in order to utilize infrared obstacle detectors in conjunction with cut or uncut grass sensors to provide feedback control to independent wheel drive motors for steering the mower on a proper course. 
	Neither Crouse et al. nor Martin specifically disclose wherein the one or more encoder sensors are disposed onto a driving motor arranged to drive the at least one wheel of the wheel arrangement, and wherein an amount of current drawn by the driving motor is measured and compared to the rate of rotation of the at least one wheel to determine the rotation distance of the at least one wheel.
	However, Kumar discloses that relationships between a measured wheel speed and motor current of the corresponding motor, for each of the wheel sets having functioning wheel sensors, may be determined, wherein the relationship may include a transfer function corresponding to wheel speed versus motor current (Col. 6, lines 4-16).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Poncelet born Morey to include the features of Kumar for controlling a wheel speed of the vehicle.

	Regarding claim 4, neither Crouse et al. nor Martin nor Kumar disclose the autonomous lawn mower of claim 1, wherein the odometry module is arranged to communicate with the one or more encoder sensors disposed onto the driving motor to determine the rotation distance and a direction travelled by the at least one wheel.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Crouse et al. to include wherein the odometry module is arranged to communicate with the one or more encoder sensors disposed onto the driving motor to determine the rotation distance and a direction travelled by the at least one wheel, since the encoders of Martin facilitate the determination of wheel position over time which would indicate direction and displacement.

	Regarding claim 5, neither Crouse et al. nor Martin nor Kumar disclose the autonomous lawn mower of claim 4, wherein the odometry module is arranged to transmit the rotation distance and the direction travelled of each wheel of the at least one wheel to the navigation system.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Martin to include wherein the odometry module is arranged to transmit the rotation distance and the direction travelled of each wheel of the at least one wheel to the navigation system, since the encoders of Martin facilitate the determination of wheel position over time which would indicate direction and displacement.

8. 	Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Crouse et al. (US 2014/0330496 A1) in view of Martin (US 4,887,415 A) and Kumar (US 7,679,298 B2) as applied to claims 1, 4, and 5 above, and further in view of Pyke et al. (US 10,408,946 B2).

	Regarding claim 6, neither Crouse et al. nor Martin nor Kumar disclose the autonomous lawn mower of claim 1 wherein a magnetic member is disposed onto a shaft of the driving motor, and the one or more encoder sensors is disposed adjacent to the magnetic member to determine an angular movement of the magnetic member.
	However, Pyke et al. discloses chorus subsystem (40) comprises a left rotation sensor (42), a right rotation sensor (44), and a chorus enclosure (50). Preferably, the left rotation sensor (42) and the right rotation sensor (44) are rotary encoders capable of measuring angular positions of the left and right wheels of the vehicle. The sensors (42) and (44) use a polarized magnet-sensor pair to sense the angular positions of the left and right drive motors, which directly drive the vehicle's crawler tracks (23; FIGS. 1- 3).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Crouse et al. to include the features of Pyke et al. in order to provide an improved positioning solution that can operate under such poor GPS operational conditions.

9. 	Claim(s) 12, 13, 41, and 44 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandin et al. (US 8,634,960 B2) in view of Slichter et al. (US 10,225,984 B2).

	Regarding claim 12, Sandin et al. discloses an autonomous lawn mower comprising:
mower body having at least one motor arranged to drive a cutting blade and to propel the mower body on an operating surface via a wheel arrangement (i.e. autonomous coverage robot 10 includes a body 100, a surface treater 200 secured to the body 100; drive system 400 is carried by the body 100 and configured to maneuver the robot 10 across a surface 20; the surface treater 200 may include a reciprocating symmetrical cutter floating on a following wheel 210, a rotary cutter, a spreader, and a gatherer—Col. 6, lines 17-43; FIGS. 1-3), wherein the mower body includes a navigation system arranged to assist a controller to control the-operation of the mower body within a predefined operating area (i.e. one or more edge following sensors 310 and edge calibrators 320 are mounted on the body 100; a bumper 110 is connected to left and right bump sensors 110L and 110R, respectively, at each of front and rear ends. These permit the robot 10 to detect the direction of a bump using the timing of actuation. The controller 450 in main electronics 5400 can use this direction to back and turn the robot 10 away and angled away from the side of detection. Hard surface detectors 330E as discussed herein are placed at all four corners of the robot 10 and monitored by the controller 450. Virtual Fence detectors 529 as disclosed herein are also placed at all four corners of the robot, monitored by the controller 450 — Col. 6, lines 44-47; Col. 10, line 54 — Col. 11, line 4 ; FIGS. 1-3, 3E-H); wherein the navigation system further includes a sonic obstacle detection module arranged to use sound waves to detect any-obstacles proximate to the lawn mower (i.e. calibrators 320 include sonar, acoustic, displacement-to-magnetic, or any other sensor capable of indicating the difference between taller uncut grass 22 and shorter mowed grass 24 — Col. 26, lines 31-47: FIGS. 1-3D), wherein the mower body includes a perimeter cutter separate from the cutting blade and configured to trim an edge of the predefined operating area by moving along the edge of the predefined boundary (i.e. trimmer 220 may be coupled to the body 100 either of the uncut or cut sides, 101 and 102 respectively – Col. 9, lines 4-8).
	Sandin et al. does not specifically disclose wherein a third sonar sensor is positioned on an elongated side of the mower body proximate to the perimeter cutter to measure a distance from the mower body to a side obtrusion to navigate close to the side obtrusion without bumping the side obtrusion during trimming of the edge of the predefined operating area. 
	However, Sandin et al. discloses that calibrator sensor 320 may be an array of sensors (Col. 27, line 36). The term “array” is defined as “a large and impressive grouping or organization of things” (www.dictionary.com), so a group/array of sensors 320 in Sandin et al. can be interpreted to be larger than three, since three is not really a large number. 
	Further, Sandin et al. discloses techniques of preventing robot escapes include using GPS to determine a robot location, determining a distance from a beacon, and using virtual walls including beacons that emit an emission detectable by the robot 10 (Col. 39, lines 37-55).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include wherein a third sonar sensor is positioned on an elongated side of the mower body proximate to the perimeter cutter to measure a distance from the mower body to a side obtrusion to navigate close to the side obtrusion without bumping the side obtrusion during trimming of the edge of the predefined operating area, since it is understood in the art that an array of sensors can be more than three sensors. One of ordinary skill in the art would have been motivated to make the modification in order to prevent collision with side obtrusions.
	Sandin et al. does not disclose wherein the sonic obstacle detection module includes at least two sonar sensors located at an elevated position on top of the mower body, wherein a first sonar sensor is disposed on a left side of the top of the mower body and a second sonar sensor is disposed an a right side of the top of the mower body.
	However, Slitcher et al. in FiG. 1 discloses left and right sensors of distance sensors 112 that are mounted on top of first and second ends 116 and 118 of header 104, wherein the distance sensors 112 measure one or more distances (e.g., along a plurality scan lines relative to the distance sensors
112. The distance sensors 112 are thereby able to detect an edge, for instance an edge of a field or the edge of a portion of a field corresponding ta the interface of the harvested and unharvested portions (Col. 5, lines 35-44).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include the arrangement of the sensors as taught by Slitcher et al. in order to provide navigational cues or navigation of the vehicle into alignment with the edge of the field.

	Regarding claim 13, Sandin et al. further discloses the autonomous lawn mower of claim 12, wherein the sonic obstacle detection module is a sonar unit (i.e. calibrators 320 include sonar).

	Regarding claim 41, neither Sandin et al. nor Slitcher et al. disclose the autonomous lawn mower of claim 12, wherein the sonic obstacle detection module includes four sonar sensors.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include wherein the sonic obstacle detection module includes four sonar sensors, since such a modification appears to involve duplicating the sonar of Sandin et al., and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 44, neither Sandin et al. nor Slitcher et al. disclose the autonomous lawn mower of claim12, wherein the at least two sonar sensors are pointed in the forward direction of the mower body.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include wherein the at least two sonar sensors are pointed in the forward direction of the mower body, since such a modification appears to involve arranging the location of the sonar of Sandin et al., since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664